KUNKLE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This is a controversy between the Bank and Construction Co. over a fund in the hands of the Highway Commissioner. The bank claimed, by reason of an assignment, while the Construction Co. claimed a mechanics’ lien for materials furnished the contractor. The work in question consisted of repair and maintenance Work as distinguished from a contract job, and the work was awarded upon an order instead of upon a public letting and formal contract with bond. In affirming the judgment, allowing the claim of the Construction Co., the Court of Appeals held:
1. “We are of opinion that under the broad terms of 8324 GC., a mechanics’ lien can be taken for material furnished under contract such as the one in question ”